Exhibit 99.1 Ironclad Performance Wear Reports Second Quarter 2009 Results Net Sales Increase 57%, Gross Margins Improve and Operating Expenses Decline 19% LOS ANGELES, CA – August 12, 2009 - Ironclad Performance Wear Corporation (ICPW.OB), a leader in high-performance gloves and apparel, today announced financial results for the three months ended June 30, 2009. Second Quarter 2009 Results Net sales increased 57% for the second quarter of 2009 to $3.08 million, compared to net sales of $1.97 million in the prior year period. This increase is the result of continued strength in Ironclad’s industrial/safety sales channel, as well as increased international sales. Ironclad’s second quarter 2009 gross margin decreased slightly to 38.5% versus 38.8% in the prior year period, however, this was a significant improvement over the first quarter’s gross margin of 36.1%. Operating expenses decreased by 19% during the second quarter of 2009 to $1.41 million, compared to $1.75 million in the prior year period.These savings are a direct result of a continuing focus throughout the Company on cost containment and control, as well as a rationalization of general operating expenses to match sales. Second quarter net loss decreased to $259,000 compared to a net loss of $1.02 million in the prior year period. The significant reduction in net loss in the second quarter of 2009 is a reflection of Ironclad’s on-going efforts toward achieving operating income break-even in 2009 and building a sustainably profitable business in 2010 and beyond. Basic and diluted net loss per share for the second quarter of 2009 were $(0.00) on a weighted average common shares outstanding of 72.95 million, compared to a net loss of $(0.02) on a weighted average common shares outstanding of 40.75 million in the prior year period. "Ironclad continues to see growth through its industrial/safety channels, both domestically and internationally" said Scott Jarus, Chairman and CEO of Ironclad Performance Wear."We are beginning to see a slight rebound in the retail sector, which we hope will become more robust in 2010.” Balance Sheet Highlights Cash at June 30, 2009, was $436,000 compared to $215,000 in the prior year period.Inventory and deposits on inventory were $4.51 million at June 30, 2009, compared to $3.40 million in the prior year period, primarily reflecting an increase in deposits on inventory in production. Net working capital at June 30, 2009, was $3.03 million compared to $2.04 million in the prior year period.Ironclad had $1.37 million outstanding on its line of credit as of June 30, 2009, compared to $1.60 million at June 30, 2008.Warrant liability as of June 30, 2009 was $5,700 compared to $-0- on June 30, 2008. Outlook for Full-Year 2009 Due to the economic uncertainty of world markets, Ironclad is not in a position to provide specific financial guidance for 2009.However, the Company has set a goal to achieve break-even for 2009 on operating net income less all non-cash expenses, which, if achieved, will be the first such attainment in the Company’s history. Mr. Jarus commented, “Ironclad has made tremendous progress in building a financially sustainable business.We are on-track to achieve or come very close to our 2009 break-even goal, which will set the stage for a profitable year in 2010." Second Quarter 2009 Financial Results Conference Call Ironclad Performance Wear will hold its second quarter 2009 financial results conference call on Wednesday, August 12, 2009 at 1:30 p.m. Pacific Time (4:30 p.m. Eastern Time).To participate in the conference call, interested parties should dial (877) 941-1468 ten minutes prior to the call. International callers should dial +1 (480) 629-9676.If you are unable to participate in the live call, a replay will be available through Wednesday, August 26, 2009.To access the replay, dial (800) 406-7325 (passcode: 4139795).International callers should dial +1 (303) 590-3030 and use the same passcode. In addition, the conference call will also be broadcast live over the Internet and can be accessed at www.ironclad.com.For those unable to participate during the live broadcast, the Webcast will be archived on this site for two weeks. About Ironclad Performance Wear Corporation Ironclad, which created the performance work glove category in 1998, continues to leverage its leadership position in the construction and industrial/safety markets through the development and introduction of specialized task-specific gloves for industries such as oil & gas exploration and automotive. With its focus on innovation, design, advanced material science and durability, Ironclad engineers, manufactures, and sells a comprehensive line of task-specific gloves and performance-fabric apparel. Ironclad's products are available at hardware stores, home centers, industrial suppliers, lumberyards, and sporting goods retailers nationwide, as well as through authorized distributors worldwide. For more information on Ironclad, please visit www.ironclad.com. Information about Forward-Looking Statements This release contains "forward-looking statements" that include information relating to future events and future financial and operating performance. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management's good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause these differences include, but are not limited to: fluctuations in demand for Ironclad's products, the introduction of new products, Ironclad's ability to maintain customer and strategic business relationships, the impact of competitive products and pricing, growth in targeted markets, the adequacy of Ironclad's liquidity and financial strength to support its growth, and other information that may be detailed from time to time in Ironclad's filings with the United States Securities and Exchange Commission. For a more detailed description of the risk factors and uncertainties affecting Ironclad, please refer to the Company's recent Securities and Exchange Commission filings, which are available at www.sec.gov. Ironclad undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Contacts Scott Jarus, CEO (310) 643-7800 x120 Chris Miller, Director of Marketing (310) 643-7800 x127 Ironclad Performance Wear Corp. CONSOLIDATED BALANCE SHEETS June 30, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable net of allowance for doubtful accounts of $85,000 and $60,000 Inventory Prepaid and other Total current assets Property, Plant and equipment Computer equipment and software Vehicle Office equipment and furniture Leasehold improvements Less: accumulated amortization ) ) Total property, plant and equipment Trademarks, net of accumulated amortization of $16,464 and $14,073 Deposits Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Line of credit Current portion of captial lease - - Total current liabilities Long Term Liabilities Fair value of warrant liability Total Liabilities Stockholder's Equity Common stock, $.001 par value; 172,744,750 million shares authorized; 72,951,183 and 42,803,487 shares issued and outstanding Additional paid In capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ Ironclad Performance Wear Corp. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, 2009 Three Months Ended June 30, 2008 Six Months Ended June 30, 2009 Six Months Ended June 30, 2008 REVENUES Net sales $ COST OF SALES Cost of sales GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Research and development Purchasing, warehousing and distribution Depreciation and amortization Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME(EXPENSE) Interest expense ) Interest income Change in fair value of warrant liability ) - ) - Other income(expense), net ) ) Unrealized gain (loss) on financings activities - - ) Litigation settlement ) - ) - Loss on disposition of equipment ) - ) - Total Other Income(Expense), Net ) NET LOSS BEFORE INCOME TAXES ) PROVISION FOR (BENEFIT FROM) INCOME TAXES - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING
